DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/21/2021 has been entered.
Response to Amendment
The amendments filed on 4/21/2021 does not put the application in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitation of “the substituent” in lines 2 and 4 lacks antecedent basis. Examiner suggest amending claim limitation to “a substituent” or language similar.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR1020100108924, Machine translation) in view of Sekiguchi (US Pub No. 2011/0240983)
	Regarding Claim 1, Yoon et al. teaches the following compound similar to formula 4 to 6 [0045]:
Compound 20
Compound 25

    PNG
    media_image1.png
    219
    161
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    178
    media_image2.png
    Greyscale


	
	Yoon et al. is silent on the structure of formula 1.
	Compound 20 teaches an end structure which comprises a terphenyl groups attached, whereas compound 25 teaches an end structure with a triazine with two phenyl end units attached.
	Yoon et al. teaches the following compound similar to formula 4 to 6 [0045]
	Sekiguchi et al. teaches the use of a triazine group on a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], the triazine group can be used in a compound which is used in a emission layer [0046], and provide the effect of lengthening the continuous driving lifetime for the organic light emitting device [0049].
	Since Yoon et al. teaches compound 20 can be used for the advantage that the luminous efficiency can be good and the chromatic purity and lifetime property of the material are excellent and the OLED device in which the driving durability is excellent [page 9 of 22] and used in a light emission material [page 8 of 22], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the terphenyl group of compound 20, with the triazine of compound 25 in order to lengthen the continuous driving lifetime of the organic light emitting device [0049].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Within the combination above, modified Yoon et al. teaches a=1, b=1, R1=hydrogen, R2=hydrogen, Ar1 and Ar2 are phenyl (6 carbon aryl group).
Although modified Yoon et al. teaches an isomer of the claim compounds, one skilled in the art before the filing of the invention would have reasonable expected that an isomer of the compound of modified Yoon et al. to have similar properties of the claimed isomer configuration of claim 1 and could be used for the same purpose.
Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
	Regarding Claim 2, within the combination above, modified Yoon et al. teaches formula 2 [See rejection above].
	Regarding Claim 3, within the combination above, modified Yoon et al. teaches substituents meeting the limitations of claim 3, [page 12 of 22, page 13 or 22].
	Regarding Claim 4, within the combination above, modified Yoon et al. teaches AR1 and Ar2 are phenyl [See rejection above].
	Regarding Claim 5, within the combination above, modified Yoon et al. teaches substituents meeting the limitations of claim 5, [page 12 of 22, page 13 or 22].
Regarding Claim 6, with the combination above, modified Yoon et al. teaches compound of the claim [See rejection of claim 1]
	Regarding Claim 7, with the combination above, modified Yoon et al. teaches an organic electroluminescent device comprising the organic electroluminescent compound according to claim 1 [Technical Field, page 6 of 22].
Claim 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR1020100108924, Machine translation) in view of Sekiguchi (US Pub No. 2011/0240983) as applied above in addressing claim 1, in further view of Kadoma (US Pub No. 2014/0330017)
	Regarding Claim 8-12, within the combination above, modified Yoon et al. teaches a first and second electrode [See page 20 to 22, and 21 to 22, ITO and Al are first and second electrode] a light emitting layer [page 22] between the first and second electrode. The light emitting layers comprises a dopant [page 21 of 22]. Examiner notes page 21-22 teaches the formation of the OLED device. 
	Modified Yoon et al. is silent on formula 7.
	Kadoma et al. teaches the compound PCCP on page 36, [0277-0278] used to provide highly reliable and high carrier-transport properties to contribute to a reduction in driving voltage [0143] for use in a light emitting layer [0283].
	Since modified Yoon et al. is concerned about dropping the driving voltage [page 22 of 22], it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the PCCP of Kadoma et al. to the OLED of modified Yoon et al. in order to provide highly reliable and high carrier-transport properties to contribute to a reduction in driving voltage [0143] for use in a light emitting layer [0283].
Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. Examiner respectively disagrees.

Regarding the arguments about Yoon et al. and Sekiguchi et al., Sekiguchi et al. teaches the use of a triazine group on a compound used in an organic light emitting device for the purpose of providing continuous driving lifetime [0026], the triazine group can be used in a compound which is used in a emission layer [0046], and provide the effect of lengthening the continuous driving lifetime for the organic light emitting device [0049].
Since Yoon et al. teaches compound 20 can be used for the advantage that the luminous efficiency can be good and the chromatic purity and lifetime property of the material are excellent and the OLED device in which the driving durability is excellent [page 9 of 22] and used in a light emission material [page 8 of 22], it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the terphenyl group of compound 20, with the triazine of compound 25 in order to lengthen the continuous driving lifetime of the organic light emitting device [0049].
The teaching of Yoon et al. is already teaching a triazine group as an end group for a compound, the teaching of Sekiguchi et al. provides the guidance for one skilled in the art, upon the recitation of compound 20 and 25, to replace the terphenyl group of compound 20, with the triazine of compound 25, would arrive at a compound with lengthened continuous driving lifetime for an organic light emitting device [0049].
Although modified Yoon et al. teaches an isomer of the claim compounds, one skilled in the art before the filing of the invention would have reasonable expected that an isomer of the compound of modified Yoon et al. to have similar properties of the claimed isomer configuration of claim 1 and could be used for the same purpose.

Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726